Citation Nr: 0321411	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  98-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to November 
1984.  

This case initially came to the Board of Veterans' Appeals 
(Board) by means of an October 1996 rating decision rendered 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a hearing loss disability and a right leg 
condition and found that new and material evidence had not 
been submitted to reopen a claim of service connection for 
lumbar paravertebral myositis.  

In February 2003, the Board issued a decision that found that 
new and material evidence had been submitted to reopen the 
veteran's claim of service connection for a back disability.  
Having reopened this claim, the Board determined that further 
evidentiary development was required and chose to undertake 
additional development of the evidence.  


REMAND

As indicated above, pursuant to 38 C.F.R. § 19.9(a)(2), the 
Board undertook additional development of the evidence of 
this case by scheduling the veteran for compensation and 
pension examinations to determine the etiology of his claimed 
service-connected disabilities.  These examinations were 
conducted in July 2003.  In addition, in response to a 
request for medical records, the veteran indicated that he 
received treatment through the San Juan VA Medical Center 
(VAMC) as well as private physicians.  Attached to his 
statement were copies of pertinent medical records. 

Recently, however, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver.  The result is that the RO must 
review evidence developed by the Board and adjudicate the 
claim considering that evidence, as well as evidence 
previously of record.

For the reasons set forth above, this case is REMANDED for 
the following:

1.  The RO should readjudicate this claim 
with consideration of the entire 
evidentiary record to include information 
associated with the claims file since the 
issuance of the July 2002 Supplemental 
Statement Of the Case (SSOC).  

2.  If the benefits sought on appeal 
remain denied, either in whole or in part, 
the veteran and his representative, if 
any, should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allo  wed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


